Citation Nr: 0833325	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
thumb fracture residuals with degenerative arthritis.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Boston, Massachusetts, which granted service connection 
for right thumb fracture residuals, assigning an initial, 
noncompensable disability rating, and denied service 
connection for degenerative arthritis of the lumbosacral 
spine.  

The veteran testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

The Board notes that the veteran also brought a claim for 
service connection for a chronic adjustment disorder with 
mixed anxiety and depressed mood, claimed as secondary to a 
back disability.  The veteran failed to perfect his appeal 
following the issuance of the January 2008 Statement of the 
Case on the claim.  The Board notes that the veteran also 
discussed post traumatic stress disorder (PTSD) related to 
inservice events in several submissions.  The issue of PTSD 
has not yet been addressed by the RO and is REFERRED for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Board must remand both of the veteran's claims.

At the December 2007 hearing, the veteran testified that his 
service-connected right thumb disability has worsened since 
the last VA examination in May 2005, thereby warranting a 
remand of this issue.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The veteran's lumbosacral disability claim was denied because 
there was no evidence of an inservice back injury.  The 
veteran testified before the undersigned that he had injured 
his back when he fell from a telephone pole during service.  
The veteran also testified that he had been taken to a 
hospital after his fall, possibly at the Seymour Johnson Air 
Force Base, North Carolina, or Fort Lee, Virginia.  There is 
no record of such treatment in his file; however, the RO did 
not undertake a specific request for any treatment records at 
those particular hospitals.  The Board concludes that a 
remand to exhaust all identified sources of records is 
warranted.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) 
(noting that the Secretary has a duty to assist in obtaining 
relevant and adequately identified records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Seymour Johnson AFB or Fort Lee 
for treatment regarding his alleged fall 
sometime between April 1962 and July 1964.  
All efforts to obtain service records 
should be fully documented, and the 
facility must provide a negative response 
if records are not available.

2.  If records are located, demonstrating 
complaints, treatment or a diagnosis of 
back problems, please schedule the veteran 
for a VA examination to determine the 
nature and etiology of any back problems 
to include whether it is at least as 
likely as not that any current back 
disability is related to a disease or 
injury in service. 

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his right thumb 
fracture residuals.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's orthopedic 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right thumb 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




